Citation Nr: 1735533	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-21 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability secondary to service-connected lipomatosis.

2. Entitlement to a compensable evaluation for service-connected abscess, thenar space, right hand.

3. Entitlement to a compensable evaluation for service-connected palmar abscess left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction of this matter has been transferred to the RO in St. Petersburg, Florida.

A Travel Board hearing was held before the undersigned in May 2017. A transcript of said hearing has been associated with the record. 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files. The appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

I. Increased Rating for Abscess, Thenar Space, Right Hand and Palmar Abscess Left Hand

In a June 2012 rating decision, the RO continued a noncompensable rating for the Veteran's service connected abscess, thenar space, right hand and palmar abscess left hand under 38 C.F.R. § 4.118, Diagnostic Code 7819. Diagnostic Code 7819 which contemplates benign skin neoplasms and states that such conditions are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819. The Veteran asserts that his abscess in the thenar space in the right hand and the palmer abscess of the left hand are worse than the VA has them currently rated.

At the July 2011 VA examination, noted a diagnosis of residuals of abscess thenar space right hand and palmar abscess left hand and indicated normal range of motion of all of the Veteran's fingers on both hands. However, the examination report indicates that the Veteran is right hand dominant, and that there is stiffness in both hands, with a decrease in strength and dexterity in both hands. The Veteran reported flare-ups every two to three weeks, with the Veteran being unable to flex his second and third fingers during such flare-ups. However, the examination report does not include examination of the scars on the Veteran's hands.

The Veteran was afforded an additional VA examination of his skin in May 2012. The examiner noted lipomas, and reported that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face, or neck. However, the VA examiner did not provide an examination of the Veteran's abscess thenar space right hand and palmar abscess left hand or residuals of such. Instead, the examiner concluded with a remark that states, "[p]resently no abscess of either hands."

Last, the Veteran was afforded a VA examination of his hands and fingers in February 2014. The examiner reported scars on the Veteran's bilateral hands, diagnosed as "scars due to post I and D of abscess on left hand and right hand." The examiner also diagnosed the Veteran with osteoarthritis of the hands and fingers in both hands. The examiner reported the Veteran's assertions of numbness in his hands and fingers if he is holding something for a long time, but found that there is no tenderness of the scars and no swelling present. The examiner noted range of motion testing and found that there is functional loss or functional impairment of the fingers or thumbs. Hand grip was normal in the left hand but decreased in the right. The scars were reported to not be painful or unstable, and the total area was not greater than 39 square centimeters (6 square inches). The examiner further reported that the Veteran has "pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the Diagnosis section," with the examiner noting "decreased strength of apposition of the right index and thumb with subjective decrease sensation in the left and right index fingers."

At the May 2017 Travel Board hearing, the Veteran testified that his left hand, on his second and third fingers, feels like he is having a stroke and he cannot bend it for a while. However, after massaging it, it seems to go away. He noted that this does not happen every day, but that it does happen every once in a while. The Veteran testified that he has issues in both hands, but that his left hand is worse than his right. 

The Board finds that the medical evidence of record do not adequately explain whether the Veteran's symptoms of functional impairment, numbness, and stiffness can be attributed to the service-connected disabilities. Thus, upon remand, the Board requests an additional VA examination to clarify the current nature and symptomatology of the Veteran's service-connected abscess thenar space right hand and palmar abscess left hand. The Board requests that, upon remand, the VA examination report include a full examination of the Veteran's abscess thenar space right hand and palmar abscess left hand, to include any asserted symptomatology and functional impairments that can be attributed to the service-connected disabilities. 



II. Service Connection for a Back Disability

The Veteran asserts that he has a current back disability secondary to service-connected lipomatosis. As asserted at the May 2017 Travel Board hearing, the Veteran experiences pain and a curvature to his spine, to include difficulty walking, sitting, and standing for a long period of time. The Veteran contends that this pain is the result of the multiple surgeries required to remove the lipomas on his back, to include a 5 pound lipoma that was removed that was touching the tip of his spine.

The Veteran was afforded a VA examination in July 2011. The examiner noted the Veteran's asserted history and symptomatology. An MRI from June 2007 was reviewed, and the impression includes "abnormal distribution of the nerve roots within thecal sac, raising concern for arachnoiditis." However, the examination report only indicates a diagnosis of lumbar spondylosis. No medical opinion was furnished.

The Veteran was afforded an additional VA examination in February 2014. The examiner again noted the Veteran's asserted history and symptomatology. A diagnosis of degenerative arthritis of the spine is reported. An MRI from April 2012 was reviewed, with an impression of degenerative disc disease noted. The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. The examiner provided the following rationale: 

"It is clear that he does have spondylosis and degenerative disc disease. There is no scientific evidence from literature review that lipomas or surgery related to lipoma causes spondylosis or degenerative disc disease."

However, since the last VA examination, the Veteran has submitted a nexus opinion from private physician, D. R. C., M.D.. Dr. D. R. C.'s August 2017 private nexus opinion notes that he is the Veteran's treating physician, familiar with the Veteran's medical history, that he has reviewed the Veteran's service treatment records, and that he has reviewed the Veteran's treatment records from other private physicians. Dr. D. R. C. concluded that the Veteran's claimed back pain/ injury is caused by or a result of the Veteran's military service. The physician provided the following rationale: 

"Lumbar MRI test reveals 'arachnoiditis,' which is a scarring and clumping of the lumbar spinal nerve roots inside the spine. This condition is permanent, crippling, disabling and progressive. [The Veteran's] arachnoiditis was caused by a large spinal mass, lumbar spine, operated while on active duty."

The Board remands this matter for an additional VA examination to determine the nature and etiology of the Veteran's back disability. The VA examiner is to specifically consider the August 2017 private diagnosis and nexus opinion provided by Dr. D. R. C., and the VA examiner is directed to reconcile any adverse findings and discrepancies with those found in the August 2017 private report. 

Moreover, the Board notes that the August 2017 private opinion indicates that Dr. D. R. C. is the Veteran's treating physician. Upon remand, the AOJ is, therefore, directed to obtain any and all outstanding private treatment records. Additionally, the August 2017 private nexus opinion indicates a review of a lumbar MRI test. However, it is unclear if the Veteran was provided a new lumbar MRI test, or if a previous MRI was reviewed by Dr. D. R. C.. Therefore, on remand, the AOJ should contact the Veteran to provide authorization necessary to enable VA to obtain any outstanding private treatment records, to include imaging completed, by Dr. D. R. C.. Such treatment records and imaging should be associated with the claims file and considered by the VA examiner.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any additional relevant VA treatment records and/or private treatment records, to specifically include private treatment and imaging by Dr. D. R. C.. See August 2017 private opinion by Dr. D. R. C.

The Veteran should be requested to provide authorization necessary to enable the VA to obtain outstanding private treatment records from any private source identified. The RO is to request records from all identified medical providers and to the extent possible associate such records with the claims file. If such efforts prove unsuccessful, documentation to that effect should be added to the record.

2. Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's back disability secondary to service-connected lipomatosis. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a.) Identify any and all diagnosed back disabilities. The examiner's attention is directed to the August 2017 private opinion by Dr. D. R. C., which includes a diagnosis of arachnoiditis.

b.) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed back disability(ies) were caused or aggravated (increased in severity) by any of the Veteran's service-connected lipomatosis?

c.) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the diagnosed back disability(ies) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner is specifically directed to reconcile any adverse findings and discrepancies with those found in the August 2017 private report. See August 2017 private opinion by Dr. D. R. C. (finding a positive nexus between the Veteran's diagnosed arachnoiditis and the Veteran's service-connected lipomatosis).

In rendering the requested opinions, the examiner is should acknowledge the Veteran's May 2017 Travel Board hearing testimony that he experiences pain and a curvature to his spine, to include difficulty walking, sitting, and standing for a long period of time. The Veteran contends that this pain is the result of the multiple surgeries required to remove the lipomas on his back, to include a 5 pound lipoma that was removed that was touching the tip of his spine. 

A complete rationale must be provided for all opinions expressed. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing directive (1), schedule the Veteran for the appropriate VA examination to determine the current nature and symptomatology of the Veteran's service-connected abscess thenar space right hand and palmar abscess left hand. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

Any and all studies, tests, and evaluations should be performed. The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

The examiner should identify all current manifestations of the Veteran's service-connected abscess thenar space right hand and palmar abscess left hand. 

The examiner is directed to specifically opine as to whether the Veteran's asserted symptomatology, to include stiffness, numbness, and functional limitations of the bilateral hands and fingers, can be attributed to the Veteran's service-connected abscess thenar space right hand and palmar abscess left hand. 

The examiner is directed to review the Veteran's assertions of stiffness and numbness of his hands and fingers at the May 2017 Travel Board hearing and the functional impairments noted in the previous VA examinations. See May 2017 Travel Board hearing transcript; see February 2014 VA examination; see July 2011 VA examination. 

If the distinction of symptomatology cannot be made, the examiner should so state. A rationale for any opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation stating why this is so.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record. If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





